Per Curiam.

Under the court’s charge the plaintiff could not prevail without proof that the defendant accepted a bribe of $3,000 to repudiate the contract. In the absence of objection the charge became the law of the case in this respect. The evidence entirely failed to establish the acceptance of such bribe. In fact, the plaintiff conceded that he had no proof on that subject, except mere rumor in the trade. Accordingly, and because the evidence as a whole failed to establish any malicious interference with the plaintiff’s contract on the part of the defendant, the judgment should be reversed, with costs of this appeal to the appellant and the complaint dismissed, and judgment directed to be entered dismissing the complaint herein, with costs.